IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                            No. 99-20443
                                          Summary Calendar


JAMES GOOD,

                                                                                    Plaintiff-Appellant,

versus

WAYNE SCOTT, Director, Texas Department
of Criminal Justice, Institutional Division,

                                                                                  Defendant-Appellee.

                           _____________________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                                    USDC No. H-98-CV-4262
                           _____________________________________

                                           December 7, 1999

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

         James Good, Texas prisoner # 632991, appeals the district court’s dismissal of this

consolidated action as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). Good brought this action

pursuant to 42 U.S.C. § 1983, alleging that his continued confinement in administrative segregation

violated his constitutional right to due process. He argues that he has a liberty interest in remaining

in the general prison population because the conditions of administrative confinement in Texas are

punitive in nature, that the district court failed to address his motion for a temporary restraining order

and a preliminary injunction, and that he was confined to administrative segregation without being

given a meaningful hearing. Liberally construing Good’s papers, he also asserts that the conditions


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
in administrative segregation violate his Eighth Amendment rights and that the district court erred by

not serving the respondent and by failing to treat his complaints impartially.

       Good’s continued confinement in administrative segregation, does not “present the type of

atypical, significant deprivation in which a state might conceivably create a liberty interest.”

Sandin v. Conner, 515 U.S. 472, 486 (1995); see Martin v. Scott, 156 F.3d 578, 580 (5th Cir.

1998), cert. denied, 119 S. Ct. 2405 (1999); Luken v. Scott, 71 F.3d 192, 193-94 (5th Cir. 1995).

       Because Good has not alleged a deprivation of a protected liberty interest, his § 1983

action has no arguable basis in law. See Pichardo v. Kinker, 73 F.3d 612 (5th Cir. 1996).

Therefore, the district court did not abuse its discretion in dismissing his complaints as frivolous.

       AFFIRMED.